DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 17DEC2021 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(b) rejections previously set forth in the Non-Final Office Action mailed 18AUG2021.
Applicant's arguments filed 17DEC2021 have been fully considered.
Regarding the 102 rejection, SALOM teaches a filter system (title, Figs.) including the claimed structure. Fuel is flowing from outside the filter element to inside the filter element (par. [0038]; “The filter element 100 can receive a flow therethrough in the radial direction, e.g., from the outside to the inside.”). Filtered fuel flows radially down the circumferential sealing surface #38, through the fluid passage #50, and out the fluid outlet #250 (Figs. 2-3). Water in the fuel is separated by the water separation device #120, flows along path #238 outside the skirt #42, and down into the collecting space #240 (Figs. 2-3; par. [0039]).
In this case, Fig. 2 #250 is the “collection sump”. Any limitations referring to “mixture”, “dispersed phase”, and “continuous phase” are materials worked upon. 
These limitations set forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding the claim term “radially”, the claims do not specify “radially outward” or “radially inward”. Independent claim 1 at least does not specify the relative position of the retention barrier. Even so, as fluid is flowing radially from outside to inside, it is respectfully submitted that the passage is radially discharging fluid.
Regarding BRADFORD and CLAUSEN, BRADFORD is cited for disclosing an angled surface and CLAUSEN is cited for disclosing a plurality of ribs. Any discussion of secondary references should be made in combination with the primary reference and discuss the reasons for the combination.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4,16-17,21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SALOM (US 20170197160).
Regarding claims 1,16, SALOM teaches a filter system, closure element, and filter element (title, figs.) including a fuel water separator (par. [0011]) comprising:
a housing (Fig. 1 #210) defining an internal volume, and
a filter element (Fig. 1 #100) positioned within the internal volume, the filter element comprising:
a first endplate (Fig. 1 #114);
a second endplate (Fig. 1 #112) located opposite the first endplate; and
a filter media (Fig. 1 #110) coupled to the first endplate and the second endplate, the filter media capable of separating a dispersed phase from a continuous phase of the mixture (par. [0011]);
a collection sump (Fig. 2 #250) located below the first and second endplate; and
a retention barrier (Figs. 2-3 #10) disposed above the collection sump, the retention barrier comprising a retention bowl (Fig. 3 #38), the retention bowl comprising an edge wall (wall of retention bowl #38; Fig. 3) and a drain opening (Fig. 3 #50), the drain opening capable of discharging a material radially through the retention barrier into the collection sump (Fig. 2 #250); and
a vent tube (Fig. 1 #150) extending vertically above the edge wall.
Regarding claims 2,17, SALOM teaches a mixture of fuel and water, and wherein a dispersed phase is water and a continuous phase is fuel (par. [0011]).
Note that the claim sets forth a method and/or the material worked on as an intended use of the apparatus. A claim is only limited by positively recited elements and thus, “inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Otto, 312 F.2d 937, 136 USPQ 458, 459 In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Regarding claim 3, SALOM teaches the retention barrier comprises a retention bowl (Fig. 3 #38), and wherein the drain opening (Fig. 2 #50) is disposed on an inner diameter of the first end plate (Fig. 2 #114).
Regarding claim 4, SALOM teaches the drain opening (Fig. 3 #50) is disposed along the edge wall positioned along a circumference of the retention bowl (Fig. 3).
Regarding claim 21, SALOM teaches the retention bowl further comprises a vertical protruding member (Fig. 3 #12) disposed at the central region of the retention bowl.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14 is rejected under 35 U.S.C. 103 as being obvious over SALOM (US 20170197160).
Regarding claim 14, SALOM teaches a plurality of openings (par. [0046]). SALOM does not teach a single opening. However, one having ordinary skill in the art would recognize a single opening an obvious engineering design choice over a plurality of openings, both of which are capable of flowing fluid through the retention barrier.
The number of openings has not been established to provide any criticality or to provide any unexpected result/benefit over the prior art of record. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Claims 5-7,10,18-20 are rejected under 35 U.S.C. 103 as being unpatentable over SALOM (US 20170197160) in view of BRADFORD (US 5951862).
Regarding claims 5,18, SALOM does not teach the retention bowl comprises an angled surface slanted downward from a central region of the retention bowl. However, BRADFORD teaches a filter (title, Figs.) including a fuel water separator (C1/L10-12) comprising:
a housing (Fig. 1 #10) defining an internal volume; and
a filter element (Fig. 1 #22) positioned within the internal volume, the filter element comprising:
a first endplate (Fig. 1 #26);
a second endplate (Fig. 1 #24) located opposite the first endplate; and
a filter media (Fig. 1 #34) coupled to the first endplate and the second endplate, the filter media capable of separating a dispersed phase from a continuous phase of the mixture (C1/L10-12);
a collection sump (Fig. 1 #44) located below the first and second endplate, the collection sump capable of receiving the dispersed phase; and
a retention barrier (Fig. 1 #32), the retention barrier comprising a drain opening (Fig. 1 #26a), the drain opening capable of discharging material radially through the retention barrier into the collection sump.
BRADFORD teaches further that the sedimentation baffle (Fig. 1 #32) promotes a slow velocity and long pathway that enables separation of fuel and water (C2/L38-45).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify retention barrier of SALOM with an angled surface slanted downward from a central region of the retention bowl as taught by BRADFORD in order to further promote fuel/water separation. The references are 
Regarding claim 6,19, SALOM teaches the retention bowl further comprises a vertical protruding member (Fig. 1 #12) disposed at the central region of the retention bowl.
Regarding claim 7, SALOM teaches the drain opening comprises a plurality of drain openings positioned along the edge wall of the retention bowl (par. [0046]).
Regarding claim 10, BRADFORD teaches wherein the retention barrier comprises a vent tube (Fig. 1 #28) defining a passageway, the vent tube capable of permitting the continuous phase to rise from and exit the collection sump.
Regarding claim 20, BRADFORD teaches the angled surface is substantially flat (Fig. 1).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over SALOM (US 20170197160) in view of JIANG (US 20070039865).
Regarding claim 9, SALOM does not teach the retention barrier comprises a porous, hydrophilic material. However, JIANG teaches apparatus, system, and method for multistage water separation (title, Figs.) including a fuel water separator (abstract) comprising:
a housing (Fig. 4 #385) defining an internal volume; and
a filter element (Fig. 1 #315) positioned within the internal volume, the filter element comprising:
a filter media capable of separating a dispersed phase from a continuous phase of the mixture (abstract);

a retention barrier (Fig. 4 #470a-c) disposed above the collection sump; and
the retention barrier comprises a porous, hydrophilic material which allows further separation by water passing through but retaining fuel (par. [0075]).
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify retention barrier of SALOM with a porous, hydrophilic material on the retention bowl as taught by JIANG in order to allow further separation of the phases. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over SALOM (US 20170197160) in view of CLAUSEN (US 5997739).
Regarding claim 15, SALOM does not teach a plurality of ribs. However, CLAUSEN teaches a fuel/water separator (title, Figs.) comprising:
a housing (Fig. 1 #12) defining an internal volume; and
a filter element (Fig. 1 #14) positioned within the internal volume, the filter element comprising:
a filter media capable of separating a dispersed phase from a continuous phase of the mixture (C1/L5-9);
a collection sump (Fig. 2 #38) located below the filter, the collection sump capable of receiving the dispersed phase; and
a retention barrier (Fig. 1 #46) disposed above the collection sump; and

Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine/modify retention barrier of SALOM with ribs as taught by CLAUSEN in order to provide flow control. The references are combinable, because they are in the same technological environment of filtration. See MPEP 2141 III (A) and (G).
Allowable Subject Matter
Claim 13 has allowable subject matter over the prior art of record.
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777